                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF OHIO


In re:
          Debtor(s):                                  Judge: ARTHUR I HARRIS
          Richard M. Osborne
                                                      Bankruptcy Case: 17−17361−aih
          Plaintiff(s):
          Kari B. Coniglio                            Adv.Proc.No: 20−01013−aih

              −vs−

          Defendant(s):
          Richard M. Osborne Sr. et al


                         SUMMONS AND NOTICE OF PRE−TRIAL CONFERENCE


To the above−named defendant(s):
   You are summoned and required to serve upon Marcel C. Duhamel, plaintiff's attorney, whose address is Vorys,
Sater, Seymour and Pease LLP 200 Public Square Suite 1400 Cleveland, OH 44114, either a motion or an
answer to the attached complaint that is now served upon you. If you elect to respond first by motion, Bankruptcy
Rule 7012 governs the time within which your answer must be served. Otherwise, you are required to serve your
answer upon plaintiff's attorney by March 12, 2020, except that the United States or an office or agency thereof shall
serve an answer to the complaint within 35 days after the date of issuance of summons.

   [If this summons and complaint are served in a foreign country] Service of your answer must be made by the
following date prescribed by the court:

   The motion or answer served by you must be filed with this court either before service or within a reasonable time
after service. IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS SUMMONS, JUDGMENT BY
DEFAULT WILL BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED BY THE COMPLAINT.

 YOU ARE HEREBY NOTIFIED THAT A PRE−TRIAL CONFERENCE WITH RESPECT TO THIS
COMPLAINT HAS BEEN SET AT THE FOLLOWING TIME AND PLACE: April 21, 2020 at 01:30 PM , H.M.
Metzenbaum Courthouse, 201 Superior Avenue, Courtroom #1A, Cleveland, OH 44114


ATTENDANCE AT PRE−TRIAL AT THE TIME                                Josiah C. Sell
STATED ABOVE IS REQUIRED UNLESS                                 Clerk of Bankruptcy Court
OTHERWISE AUTHORIZED BY THE COURT.
                                                           By: /s/ N Brown Speed,
                                                                Deputy Clerk, US Bankruptcy Court




                                                           Date: February 11, 2020 Form ohnb310
Date of issuance:February 11, 2020




         20-01013-aih     Doc 2      FILED 02/11/20       ENTERED 02/11/20 09:18:49              Page 1 of 2
                                                                              Adversary Proceeding No. 20−01013−aih :


                                         CERTIFICATE OF SERVICE

I,
of**
certify:

   That I am, and at all times hereinafter mentioned was, more than 18 years of age;
   That on the                              day of                           , 20 ,
I served a copy of the within summons and notice of pretrial conference, together with the complaint filed in this
proceeding, on




the defendant(s) in this proceeding, by [describe here the mode of service]




the said defendant(s) at




certify under penalty of perjury that the foregoing is true and correct.


Executed on
                                [Date]                                          [Signature]



** State mailing address




       20-01013-aih        Doc 2     FILED 02/11/20         ENTERED 02/11/20 09:18:49             Page 2 of 2
